08/30/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 21-0298



                             No. DA 21-0298

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

SARAH MARIE GRADY
AKA SARAH MARIE STRONG-MITCHELL,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 29, 2021, to

prepare, file, and serve the Appellant’s opening brief.
STATE OF MONTANA              )
                              : ss.
County of Missoula            )

     I, Danny Tenenbaum, in compliance with M. R. App. P. 26(2),

declare:

     1.    I am a licensed, practicing attorney in the State of Montana,

and I am currently employed by the Appellate Defender Division as an

Assistant Appellate Defender.

     2.    This is the first extension I have requested since being

assigned the case in June 2021.

     3.    Additional time will be needed for assigned counsel to be

able to provide effective assistance of counsel.

     4.    Opposing counsel has been contacted concerning this motion

and does not object.


/s/ Danny Tenenbaum                        July 23, 2021
Danny Tenenbaum, Missoula, MT              Date




                       MOTION FOR EXTENSION OF TIME WITH AFFIDAVIT  IN SUPPORT
                                                                Electronically signed by:
                                                                           PAGE 2
                                                                   Bowen Greenwood
                                                               Clerk of the Supreme Court
                                                                     August 30 2021